         Case 1:20-cv-00006-PKC Document 15
                                         14 Filed 07/17/20
                                                  07/16/20 Page 1 of 1




                                                               Application GRANTED. The initial pretrial
                                                               conference is adjourned to October 7, 2020 at
                                           July 16, 2020       11:30am.
Via ECF
Hon. P. Kevin Castel                                           SO ORDERED.
United States District Judge                                   July 17, 2020
Southern District of New York
500 Pearl Street
New York, NY 10007
       Re: SEC v. Debo, 20-cv-6 (PKC) (S.D.N.Y.)
Dear Judge Castel:
         Plaintiff Securities and Exchange Commission (“Commission”) and defendant Ulrik
Debo (“Debo”), the sole defendant in this action, jointly request a 60-day adjournment of the
initial pretrial conference currently scheduled for July 27, 2020. The Court previously granted
two Commission requests to adjourn the initial pretrial conference (Doc. 10, 12).
       As described in the Commission’s March 9 and May 11, 2020 letters to Your Honor
(Doc. 9, 11), the Commission made a request under the Hague Convention to serve Debo in the
United Kingdom where he was being detained, but service was not effected. On June 12, Debo
was extradited from the United Kingdom to face the charges in the criminal action, United States
v. Ciapala, 19-cr-874 (GBD). He was arraigned on June 15, and an initial conference in the
criminal action is scheduled for August 18.
       The Commission was able to coordinate with Debo’s criminal counsel, who has not
entered an appearance in this Commission action, to have Debo waive service of process. Debo
has signed the waiver of service form (Doc. 13), and he has until September 14 to respond to the
complaint.
        The Court’s Initial Pretrial Conference Order, which scheduled a conference under
Federal Rule of Civil Procedure 16, directed the parties to submit a joint letter five business days
before the conference, which would be due on July 20. The Commission and Debo respectfully
request that the Court adjourn the telephonic conference for 60 days. If the Court prefers to hold
the conference on July 27 as scheduled, the Commission will endeavor to coordinate with Debo
through his criminal counsel to prepare a joint letter or, if that does not work, can submit its own
proposed scheduling letter by July 20.
                                                      Respectfully submitted,
                                                      /s/ Paul G. Gizzi
                                                      Paul G. Gizzi
                                                      Senior Trial Counsel
                                                      212-336-0077
                                                      gizzip@sec.gov
